Nowhere is the right of cross-examination of more importance than in cases where persons are tried for crime. Motives of witnesses in testifying with regard to such persons may include recrimination and revenge. While, here, the settlement in the civil case was no bar to the criminal prosecution, it was proper for the defense to show that Miss Barrett had stated, in effect, that if she did not receive more money for settlement of the alleged criminal fraud against her, she would resort to criminal proceedings — that if she had received $1,000 more from the accused, he would never have been in court. Such facts, if true, would tend to show that, instead of being interested only in bringing a criminal to justice from motives in the public interest, she had been actuated by personal motives and was using a threat of criminal proceedings for the purpose of bargaining. These facts, if admitted or proved, would have been of importance to the jury in estimating the value of her testimony. The defense was prevented by the ruling of the court from inquiring into such matters on cross-examination. This was error and the judgment should be reversed.
BUTZEL, C.J., and POTTER, SHARPE, CHANDLER, and NORTH, JJ., concurred with MCALLISTER, J. *Page 180